OMB APPROVAL OMB Number: 3235-0582 Expires: March 31, 2012 Estimated average burden hours per response9.6 United States Securities and Exchange Commission Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-3385 Federated MDT Stock Trust (formerly, Federated Stock Trust) (Exact name of registrant as specified in charter) 4000 Ericsson Drive Warrendale, PA15086-7561 (Address of principal executive offices) (Zip code) John W. McGonigle, Esquire Federated Investors, Inc. Federated Investors Tower 1001 Liberty Avenue Pittsburgh, PA15222-3779 (Name and address of agent for service) Registrant’s telephone number, including area code:412-288-1900 Date of reporting period: 7/1/2009 through 6/30/2010 Item 1. Proxy Voting Record. Federated MDT Stock Trust (formerly, Federated Stock Trust) IssuerName MeetingDate Ticker CUSIP ProposalText Proponent VoteCast For/ Against Mgmt Logical Ballot Status Activision Blizzard, Inc. 06/03/2010 ATVI 00507V109 Elect Philippe G. H. Capron Mgmt For For Voted Activision Blizzard, Inc. 06/03/2010 ATVI 00507V109 Elect Robert J. Corti Mgmt For For Voted Activision Blizzard, Inc. 06/03/2010 ATVI 00507V109 Elect Frederic R. Crepin Mgmt For For Voted Activision Blizzard, Inc. 06/03/2010 ATVI 00507V109 Elect Brian G. Kelly Mgmt For For Voted Activision Blizzard, Inc. 06/03/2010 ATVI 00507V109 Elect Robert A. Kotick Mgmt For For Voted Activision Blizzard, Inc. 06/03/2010 ATVI 00507V109 Elect Jean-Bernard Levy Mgmt For For Voted Activision Blizzard, Inc. 06/03/2010 ATVI 00507V109 Elect Robert J. Morgado Mgmt For For Voted Activision Blizzard, Inc. 06/03/2010 ATVI 00507V109 Elect Douglas P. Morris Mgmt For For Voted Activision Blizzard, Inc. 06/03/2010 ATVI 00507V109 Elect Stephane Roussel Mgmt For For Voted Activision Blizzard, Inc. 06/03/2010 ATVI 00507V109 Elect Richard Sarnoff Mgmt For For Voted Activision Blizzard, Inc. 06/03/2010 ATVI 00507V109 Elect Regis Turrini Mgmt For For Voted Activision Blizzard, Inc. 06/03/2010 ATVI 00507V109 Amendment to the 2008 Incentive Plan Mgmt Against Against Voted Aetna Inc. 05/21/2010 AET 00817Y108 Elect Frank Clark, Jr. Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 Elect Betsy Cohen Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 Elect Molly Coye Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 Elect Roger Farah Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 Elect Barbara Franklin Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 Elect Jeffrey Garten Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 Elect Earl Graves Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 Elect Gerald Greenwald Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 Elect Ellen Hancock Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 Elect Richard Harrington Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 Elect Edward Ludwig Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 Elect Joseph Newhouse Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 Elect Ronald Williams Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 Ratification of Auditor Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 2010 Stock Incentive Plan Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 2010 Non-Employee Director Compensation Plan Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 2001 Annual Incentive Plan Mgmt For For Voted Aetna Inc. 05/21/2010 AET 00817Y108 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Voted Aetna Inc. 05/21/2010 AET 00817Y108 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Voted Alexander & Baldwin, Inc. 04/29/2010 ALEX Elect W. Blake Baird Mgmt For For Voted Alexander & Baldwin, Inc. 04/29/2010 ALEX Elect Michael Chun Mgmt For For Voted Alexander & Baldwin, Inc. 04/29/2010 ALEX Elect W. Allen Doane Mgmt For For Voted Alexander & Baldwin, Inc. 04/29/2010 ALEX Elect Walter Dods, Jr. Mgmt For For Voted Alexander & Baldwin, Inc. 04/29/2010 ALEX Elect Charles King Mgmt For For Voted Alexander & Baldwin, Inc. 04/29/2010 ALEX Elect Stanley Kuriyama Mgmt For For Voted Alexander & Baldwin, Inc. 04/29/2010 ALEX Elect Constance Lau Mgmt For For Voted Alexander & Baldwin, Inc. 04/29/2010 ALEX Elect Douglas Pasquale Mgmt For For Voted Alexander & Baldwin, Inc. 04/29/2010 ALEX Elect Maryanna Shaw Mgmt For For Voted Alexander & Baldwin, Inc. 04/29/2010 ALEX Elect Jeffrey Watanabe Mgmt For For Voted Alexander & Baldwin, Inc. 04/29/2010 ALEX Ratification of Auditor Mgmt For For Voted Alexander & Baldwin, Inc. 04/29/2010 ALEX Amendment to the 2007 Incentive Compensation Plan Mgmt For For Voted Allied World Assurance Company Holdings, Ltd 05/06/2010 AWH G0219G203 Elect BarbaraAlexander Mgmt For For Voted Allied World Assurance Company Holdings, Ltd 05/06/2010 AWH G0219G203 Elect Patrick de Saint-Aignan Mgmt For For Voted Allied World Assurance Company Holdings, Ltd 05/06/2010 AWH G0219G203 Elect Scott Hunter Mgmt For For Voted Allied World Assurance Company Holdings, Ltd 05/06/2010 AWH G0219G203 Allied World Assurance Company (Europe) Limited Mgmt For For Voted Allied World Assurance Company Holdings, Ltd 05/06/2010 AWH G0219G203 Allied World Assurance Company (Reinsurance) Limited Mgmt For For Voted Allied World Assurance Company Holdings, Ltd 05/06/2010 AWH G0219G203 Appointment of Auditor Mgmt For For Voted Ameriprise Financial, Inc. 04/28/2010 AMP 03076C106 Elect James Cracchiolo Mgmt For For Voted Ameriprise Financial, Inc. 04/28/2010 AMP 03076C106 Elect H. Jay Sarles Mgmt For For Voted Ameriprise Financial, Inc. 04/28/2010 AMP 03076C106 Repeal of Classified Board Mgmt For For Voted Ameriprise Financial, Inc. 04/28/2010 AMP 03076C106 Advisory Vote on Executive Compensation Mgmt Against Against Voted Ameriprise Financial, Inc. 04/28/2010 AMP 03076C106 Amendment to the 2005 Incentive Compensation Plan Mgmt Against Against Voted Ameriprise Financial, Inc. 04/28/2010 AMP 03076C106 Ratification of Auditor Mgmt For For Voted AmerisourceBergen Corporation 03/04/2010 ABC 03073E105 Elect Richard Gochnauer Mgmt For For Voted AmerisourceBergen Corporation 03/04/2010 ABC 03073E105 Elect Edward Hagenlocker Mgmt For For Voted AmerisourceBergen Corporation 03/04/2010 ABC 03073E105 Elect Henry McGee Mgmt For For Voted AmerisourceBergen Corporation 03/04/2010 ABC 03073E105 Elimination of Supermajority Requirement Mgmt For For Voted AmerisourceBergen Corporation 03/04/2010 ABC 03073E105 Ratification of Auditor Mgmt For For Voted Amgen Inc. 05/12/2010 AMGN Elect David Baltimore Mgmt For For Voted Amgen Inc. 05/12/2010 AMGN Elect Frank Biondi, Jr. Mgmt For For Voted Amgen Inc. 05/12/2010 AMGN Elect Francois de Carbonnel Mgmt For For Voted Amgen Inc. 05/12/2010 AMGN Elect Jerry Choate Mgmt For For Voted Amgen Inc. 05/12/2010 AMGN Elect Vance Coffman Mgmt For For Voted Amgen Inc. 05/12/2010 AMGN Elect Frederick Gluck Mgmt For For Voted Amgen Inc. 05/12/2010 AMGN Elect Rebecca Henderson Mgmt For For Voted Amgen Inc. 05/12/2010 AMGN Elect Frank Herringer Mgmt For For Voted Amgen Inc. 05/12/2010 AMGN Elect Gilbert Omenn Mgmt For For Voted Amgen Inc. 05/12/2010 AMGN Elect Judith Pelham Mgmt For For Voted Amgen Inc. 05/12/2010 AMGN Elect J. Paul Reason Mgmt For For Voted Amgen Inc. 05/12/2010 AMGN Elect Leonard Schaeffer Mgmt For For Voted Amgen Inc. 05/12/2010 AMGN Elect Kevin Sharer Mgmt For For Voted Amgen Inc. 05/12/2010 AMGN Ratification of Auditor Mgmt For For Voted Amgen Inc. 05/12/2010 AMGN Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Voted Amgen Inc. 05/12/2010 AMGN Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Elect Director George W. Buckley Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Elect Director Mollie Hale Carter Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Elect Director Donald E. Felsinger Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Elect Director Victoria F. Haynes Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Elect Director Antonio Maciel Neto Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Elect Director Patrick J. Moore Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Elect Director Thomas F. O'Neill Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Elect Director Kelvin R. Westbrook Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Elect Director Patricia A. Woertz Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Approve Omnibus Stock Plan Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Ratify Auditors Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Adopt ILO Based Code of Conduct ShrHldr Against For Voted Arrow Electronics, Inc. 05/04/2010 ARW Elect Daniel Duval Mgmt For For Voted Arrow Electronics, Inc. 05/04/2010 ARW Elect Gail Hamilton Mgmt For For Voted Arrow Electronics, Inc. 05/04/2010 ARW Elect John Hanson Mgmt For For Voted Arrow Electronics, Inc. 05/04/2010 ARW Elect Richard Hill Mgmt For For Voted Arrow Electronics, Inc. 05/04/2010 ARW Elect M.F. (Fran) Keeth Mgmt For For Voted Arrow Electronics, Inc. 05/04/2010 ARW Elect Roger King Mgmt For For Voted Arrow Electronics, Inc. 05/04/2010 ARW Elect Michael Long Mgmt For For Voted Arrow Electronics, Inc. 05/04/2010 ARW Elect Stephen Patrick Mgmt For For Voted Arrow Electronics, Inc. 05/04/2010 ARW Elect Barry Perry Mgmt For For Voted Arrow Electronics, Inc. 05/04/2010 ARW Elect John Waddell Mgmt For For Voted Arrow Electronics, Inc. 05/04/2010 ARW Ratification of Auditor Mgmt For For Voted Arrow Electronics, Inc. 05/04/2010 ARW Amendment to the 2004 Omnibus Incentive Plan Mgmt Against Against Voted Axis Capital Holdings Limited 05/06/2010 AXS G0692U109 Elect Geoffrey Bell Mgmt For For Voted Axis Capital Holdings Limited 05/06/2010 AXS G0692U109 Elect Christopher Greetham Mgmt For For Voted Axis Capital Holdings Limited 05/06/2010 AXS G0692U109 Elect Maurice Keane Mgmt For For Voted Axis Capital Holdings Limited 05/06/2010 AXS G0692U109 Elect Henry Smith Mgmt For For Voted Axis Capital Holdings Limited 05/06/2010 AXS G0692U109 Appointment of Auditor Mgmt For For Voted BJ's Wholesale Club, Inc. 05/25/2010 BJ 05548J106 Elect Leonard Schlesinger Mgmt For For Voted BJ's Wholesale Club, Inc. 05/25/2010 BJ 05548J106 Elect Thomas Shields Mgmt For For Voted BJ's Wholesale Club, Inc. 05/25/2010 BJ 05548J106 Elect Herbert Zarkin Mgmt For For Voted BJ's Wholesale Club, Inc. 05/25/2010 BJ 05548J106 Amendment to the 2007 Stock Incentive Plan Mgmt Against Against Voted BJ's Wholesale Club, Inc. 05/25/2010 BJ 05548J106 Ratification of Auditor Mgmt For For Voted BJ's Wholesale Club, Inc. 05/25/2010 BJ 05548J106 Shareholder Proposal Regarding Controlled Atmosphere Killing ShrHoldr Against For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect LambertoAndreotti Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Lewis Campbell Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect James Cornelius Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Louis Freeh Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Laurie Glimcher Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Michael Grobstein Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Leif Johansson Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Alan Lacy Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Vicki Sato Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Togo West, Jr. Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect R. Sanders Williams Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Ratification of Auditor Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Amendment to Certificate of Incorporation Regarding the Right to Call a Special Meeting Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elimination of Supermajority Requirement Applicable to Common Shareholders Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elimination of Supermajority Requirement Applicable to Preferred Shareholders Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Shareholder Proposal Regarding Disclosure of Executive Compensation ShrHoldr Against For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Shareholder Proposal Regarding Animal Welfare ShrHoldr Against For Voted Campbell Soup Co. 11/19/2009 CPB Elect Director Edmund M. Carpenter Mgmt For For Voted Campbell Soup Co. 11/19/2009 CPB Elect Director Paul R. Charron Mgmt For For Voted Campbell Soup Co. 11/19/2009 CPB Elect Director Douglas R. Conant Mgmt For For Voted Campbell Soup Co. 11/19/2009 CPB Elect Director Bennett Dorrance Mgmt For For Voted Campbell Soup Co. 11/19/2009 CPB Elect Director Harvey Golub Mgmt For For Voted Campbell Soup Co. 11/19/2009 CPB Elect Director Lawrence C. Karlson Mgmt For For Voted Campbell Soup Co. 11/19/2009 CPB Elect Director Randall W. Larrimore Mgmt For For Voted Campbell Soup Co. 11/19/2009 CPB Elect Director Mary Alice D. Malone Mgmt For For Voted Campbell Soup Co. 11/19/2009 CPB Elect Director Sara Mathew Mgmt For For Voted Campbell Soup Co. 11/19/2009 CPB Elect Director William D. Perez Mgmt For For Voted Campbell Soup Co. 11/19/2009 CPB Elect Director Charles R. Perrin Mgmt For For Voted Campbell Soup Co. 11/19/2009 CPB Elect Director A. Barry Rand Mgmt For For Voted Campbell Soup Co. 11/19/2009 CPB Elect Director Nick Schreiber Mgmt For For Voted Campbell Soup Co. 11/19/2009 CPB Elect Director Archbold D. Van Beuren Mgmt For For Voted Campbell Soup Co. 11/19/2009 CPB Elect Director Les C. Vinney Mgmt For For Voted Campbell Soup Co. 11/19/2009 CPB Elect Director Charlotte C. Weber Mgmt For For Voted Campbell Soup Co. 11/19/2009 CPB Ratify Auditors Mgmt For For Voted Campbell Soup Co. 11/19/2009 CPB Amend Executive Incentive Bonus Plan Mgmt For For Voted Carpenter Technology Corp. 10/12/2009 CRS Elect Director Carl G. Anderson, Jr. Mgmt For For Voted Carpenter Technology Corp. 10/12/2009 CRS Elect Director Philip M. Anderson Mgmt For For Voted Carpenter Technology Corp. 10/12/2009 CRS Elect Director Jeffrey Wadsworth Mgmt For For Voted Carpenter Technology Corp. 10/12/2009 CRS Elect Director William A. Wulfsohn Mgmt For For Voted Carpenter Technology Corp. 10/12/2009 CRS Ratify Auditors Mgmt For For Voted Chesapeake Energy Corporation 06/11/2010 CHK Elect Frank Keating Mgmt For For Voted Chesapeake Energy Corporation 06/11/2010 CHK Elect Merrill Miller, Jr. Mgmt For For Voted Chesapeake Energy Corporation 06/11/2010 CHK Elect Frederick Whittemore Mgmt For For Voted Chesapeake Energy Corporation 06/11/2010 CHK Amendment to the Long Term Incentive Plan Mgmt For For Voted Chesapeake Energy Corporation 06/11/2010 CHK Ratification of Auditor Mgmt For For Voted Chesapeake Energy Corporation 06/11/2010 CHK Shareholder Proposal Regarding Restricting Executive Compensation ShrHoldr Against For Voted Chesapeake Energy Corporation 06/11/2010 CHK Shareholder Proposal Regarding Responsible Use of Company Stock ShrHoldr For Against Voted Chesapeake Energy Corporation 06/11/2010 CHK Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHoldr Against For Voted Chesapeake Energy Corporation 06/11/2010 CHK Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHoldr Against For Voted Chesapeake Energy Corporation 06/11/2010 CHK Shareholder Proposal Regarding Report on Hydraulic Fracturing ShrHoldr Against For Voted Chesapeake Energy Corporation 06/11/2010 CHK Shareholder Proposal Regarding Sustainability Report ShrHoldr Against For Voted Chevron Corporation 05/26/2010 CVX Elect Samuel Armacost Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Linnet Deily Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Robert Denham Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Robert Eaton Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Chuck Hagel Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Enrique Hernandez, Jr. Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Franklyn Jenifer Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect George Kirkland Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Sam Nunn Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Donald Rice Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Kevin Sharer Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Charles Shoemate Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect John Stumpf Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Ronald Sugar Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Carl Ware Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect John Watson Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Ratification of Auditor Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Amendment to the By-Laws Regarding the Right to Call Special Meetings Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Shareholder Proposal Regarding Environmental Expertise on Board ShrHoldr Against For Voted Chevron Corporation 05/26/2010 CVX Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against For Voted Chevron Corporation 05/26/2010 CVX Shareholder Proposal Regarding Report on Payments to Governments ShrHoldr Against For Voted Chevron Corporation 05/26/2010 CVX Shareholder Proposal Regarding Country Selection Guidelines ShrHoldr Against For Voted Chevron Corporation 05/26/2010 CVX Shareholder Proposal Regarding Report on Financial Risks of Climate Change ShrHoldr Against For Voted Chevron Corporation 05/26/2010 CVX Shareholder Proposal Regarding Establishment of Human Rights Committee ShrHoldr Against For Voted CNA Financial Corporation 04/28/2010 CNA Elect Paul J. Liska Mgmt Withhold Against Voted CNA Financial Corporation 04/28/2010 CNA Elect Jose O. Montemayor Mgmt Withhold Against Voted CNA Financial Corporation 04/28/2010 CNA Elect Thomas F. Motamed Mgmt Withhold Against Voted CNA Financial Corporation 04/28/2010 CNA Elect Don M. Randel Mgmt Withhold Against Voted CNA Financial Corporation 04/28/2010 CNA Elect Joseph Rosenberg Mgmt Withhold Against Voted CNA Financial Corporation 04/28/2010 CNA Elect Andrew H. Tisch Mgmt Withhold Against Voted CNA Financial Corporation 04/28/2010 CNA Elect James S. Tisch Mgmt Withhold Against Voted CNA Financial Corporation 04/28/2010 CNA Elect Marvin Zonis Mgmt Withhold Against Voted CNA Financial Corporation 04/28/2010 CNA Amendment to the Incentive Compensation Plan Mgmt Against Against Voted CNA Financial Corporation 04/28/2010 CNA Ratification of Auditor Mgmt For For Voted Commercial Metals Company 01/28/2010 CMC Elect Rhys Best Mgmt For For Voted Commercial Metals Company 01/28/2010 CMC Elect Richard Kelson Mgmt For For Voted Commercial Metals Company 01/28/2010 CMC Elect Murray McClean Mgmt For For Voted Commercial Metals Company 01/28/2010 CMC 2010 Employee Stock Purchase Plan Mgmt For For Voted Commercial Metals Company 01/28/2010 CMC Amendment to the 2006 Long-Term Equity Incentive Plan Mgmt Against Against Voted Commercial Metals Company 01/28/2010 CMC Amendment to the 1999 Non-Employee Director Stock Plan Mgmt For For Voted Commercial Metals Company 01/28/2010 CMC Ratification of Auditor Mgmt For For Voted Computer Sciences Corporation 08/03/2009 CSC Elect Director Irving W. Bailey, II Mgmt For For Voted Computer Sciences Corporation 08/03/2009 CSC Elect Director David J. Barram Mgmt For For Voted Computer Sciences Corporation 08/03/2009 CSC Elect Director Stephen L. Baum Mgmt For For Voted Computer Sciences Corporation 08/03/2009 CSC Elect Director Rodney F. Chase Mgmt For For Voted Computer Sciences Corporation 08/03/2009 CSC Elect Director Judith R. Haberkorn Mgmt For For Voted Computer Sciences Corporation 08/03/2009 CSC Elect Director Michael W. Laphen Mgmt For For Voted Computer Sciences Corporation 08/03/2009 CSC Elect Director F. Warren McFarlan Mgmt For For Voted Computer Sciences Corporation 08/03/2009 CSC Elect Director Chong Sup Park Mgmt For For Voted Computer Sciences Corporation 08/03/2009 CSC Elect Director Thomas H. Patrick Mgmt For For Voted Computer Sciences Corporation 08/03/2009 CSC Ratify Auditors Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Richard Armitage Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Richard Auchinleck Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect James Copeland, Jr. Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Kenneth Duberstein Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Ruth Harkin Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Harold McGraw III Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect James Mulva Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Robert Niblock Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Harald Norvik Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect William Reilly Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Bobby Shackouls Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Victoria Tschinkel Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Kathryn Turner Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect William Wade, Jr. Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Ratification of Auditor Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding Risk Management Report ShrHoldr Against For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHoldr Against For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding Report on Oil Sands Operations ShrHoldr Against For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding Louisiana Wetlands ShrHoldr Against For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding the Financial Risks of Climate Change ShrHoldr Against For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding TRI Chemicals ShrHoldr Against For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHoldr Against For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Voted Convergys Corporation 04/20/2010 CVG Elect Zoe Baird Mgmt For For Voted Convergys Corporation 04/20/2010 CVG Elect Richard Devenuti Mgmt For For Voted Convergys Corporation 04/20/2010 CVG Elect Thomas Monahan III Mgmt For For Voted Convergys Corporation 04/20/2010 CVG Elect Philip Odeen Mgmt For For Voted Convergys Corporation 04/20/2010 CVG Elect Richard Wallman Mgmt For For Voted Convergys Corporation 04/20/2010 CVG Ratification of Auditor Mgmt For For Voted Convergys Corporation 04/20/2010 CVG Repeal of Classified Board Mgmt For For Voted DIRECTV 06/03/2010 DTV 25490A101 Elect Neil Austrian Mgmt For For Voted DIRECTV 06/03/2010 DTV 25490A101 Elect Ralph Boyd, Jr. Mgmt For For Voted DIRECTV 06/03/2010 DTV 25490A101 Elect Paul Gould Mgmt For For Voted DIRECTV 06/03/2010 DTV 25490A101 Elect Charles Lee Mgmt For For Voted DIRECTV 06/03/2010 DTV 25490A101 Elect Peter Lund Mgmt For For Voted DIRECTV 06/03/2010 DTV 25490A101 Elect Gregory Maffei Mgmt For For Voted DIRECTV 06/03/2010 DTV 25490A101 Elect John Malone Mgmt For For Voted DIRECTV 06/03/2010 DTV 25490A101 Elect Nancy Newcomb Mgmt For For Voted DIRECTV 06/03/2010 DTV 25490A101 Elect Haim Saban Mgmt For For Voted DIRECTV 06/03/2010 DTV 25490A101 Elect Michael White Mgmt For For Voted DIRECTV 06/03/2010 DTV 25490A101 Ratification of Auditor Mgmt For For Voted DIRECTV 06/03/2010 DTV 25490A101 2010 Stock Plan Mgmt For For Voted DIRECTV 06/03/2010 DTV 25490A101 Executive Officer Cash Bonus Plan Mgmt For For Voted DIRECTV 06/03/2010 DTV 25490A101 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against For Voted DreamWorks Animation SKG, Inc. 05/12/2010 DWA 26153C103 Elect Jeffrey Katzenberg Mgmt For For Voted DreamWorks Animation SKG, Inc. 05/12/2010 DWA 26153C103 Elect Roger Enrico Mgmt For For Voted DreamWorks Animation SKG, Inc. 05/12/2010 DWA 26153C103 Elect Lewis Coleman Mgmt For For Voted DreamWorks Animation SKG, Inc. 05/12/2010 DWA 26153C103 Elect Harry Brittenham Mgmt For For Voted DreamWorks Animation SKG, Inc. 05/12/2010 DWA 26153C103 Elect Thomas Freston Mgmt For For Voted DreamWorks Animation SKG, Inc. 05/12/2010 DWA 26153C103 Elect Judson Green Mgmt For For Voted DreamWorks Animation SKG, Inc. 05/12/2010 DWA 26153C103 Elect Mellody Hobson Mgmt For For Voted DreamWorks Animation SKG, Inc. 05/12/2010 DWA 26153C103 Elect Michael Montgomery Mgmt For For Voted DreamWorks Animation SKG, Inc. 05/12/2010 DWA 26153C103 Elect Nathan Myhrvold Mgmt For For Voted DreamWorks Animation SKG, Inc. 05/12/2010 DWA 26153C103 Elect Richard Sherman Mgmt For For Voted DreamWorks Animation SKG, Inc. 05/12/2010 DWA 26153C103 Ratification of Auditor Mgmt For For Voted DreamWorks Animation SKG, Inc. 05/12/2010 DWA 26153C103 2010 Employee Stock Purchase Plan Mgmt For For Voted Edison International 04/22/2010 EIX Elect Jagjeet Bindra Mgmt For For Voted Edison International 04/22/2010 EIX Elect Vanessa Chang Mgmt For For Voted Edison International 04/22/2010 EIX Elect France Cordova Mgmt For For Voted Edison International 04/22/2010 EIX Elect Theodore Craver, Jr. Mgmt For For Voted Edison International 04/22/2010 EIX Elect Charles Curtis Mgmt For For Voted Edison International 04/22/2010 EIX Elect Bradford Freeman Mgmt For For Voted Edison International 04/22/2010 EIX Elect Luis Nogales Mgmt For For Voted Edison International 04/22/2010 EIX Elect Ronald Olson Mgmt For For Voted Edison International 04/22/2010 EIX Elect James Rosser Mgmt For For Voted Edison International 04/22/2010 EIX Elect Richard Schlosberg, III Mgmt For For Voted Edison International 04/22/2010 EIX Elect Thomas Sutton Mgmt For For Voted Edison International 04/22/2010 EIX Elect Brett White Mgmt For For Voted Edison International 04/22/2010 EIX Ratification of Auditor Mgmt For For Voted Edison International 04/22/2010 EIX Advisory Vote on Executive Compensation Mgmt For For Voted Edison International 04/22/2010 EIX Shareholder Proposal Regarding Advisory Vote on Executive Compensation (Say on Pay) ShrHoldr Against For Voted Endurance Specialty Holdings Ltd. 05/13/2010 ENH G30397106 Elect John Baily Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/13/2010 ENH G30397106 Elect Norman Barham Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/13/2010 ENH G30397106 Elect Galen Barnes Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/13/2010 ENH G30397106 Elect David Cash Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/13/2010 ENH G30397106 Elect William Jewett Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/13/2010 ENH G30397106 Elect Steven Carlsen* Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/13/2010 ENH G30397106 Elect David Cash* Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/13/2010 ENH G30397106 Elect William Jewett* Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/13/2010 ENH G30397106 Elect Alan Barlow** Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/13/2010 ENH G30397106 Elect William Bolinder** Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/13/2010 ENH G30397106 Elect Steven Carlsen** Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/13/2010 ENH G30397106 Elect David Cash** Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/13/2010 ENH G30397106 Elect Simon Minshall** Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/13/2010 ENH G30397106 Elect Brendan O'Neill** Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/13/2010 ENH G30397106 Elect Alan Barlow*** Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/13/2010 ENH G30397106 Elect William Bolinder*** Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/13/2010 ENH G30397106 Elect Steven Carlsen*** Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/13/2010 ENH G30397106 Elect David Cash*** Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/13/2010 ENH G30397106 Elect Simon Minshall*** Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/13/2010 ENH G30397106 Elect Brendan O'Neill*** Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/13/2010 ENH G30397106 Ratification of Auditor Mgmt For For Voted Endurance Specialty Holdings Ltd. 05/13/2010 ENH G30397106 Amendment to the 2007 Equity Incentive Plan Mgmt Against Against Voted ENSCO International Incorporated 12/22/2009 ESV 26874Q100 Reorganization from Delaware to the United Kingdom Mgmt Against Against Voted ENSCO International Incorporated 12/22/2009 ESV 26874Q100 Right to Adjourn Meeting Mgmt For For Voted Exterran Holdings, Inc. 05/04/2010 EXH 30225X103 Elect Janet Clark Mgmt For For Voted Exterran Holdings, Inc. 05/04/2010 EXH 30225X103 Elect Ernie Danner Mgmt For For Voted Exterran Holdings, Inc. 05/04/2010 EXH 30225X103 Elect Uriel Dutton Mgmt For For Voted Exterran Holdings, Inc. 05/04/2010 EXH 30225X103 Elect Gordon Hall Mgmt For For Voted Exterran Holdings, Inc. 05/04/2010 EXH 30225X103 Elect J.W.G. Honeybourne Mgmt For For Voted Exterran Holdings, Inc. 05/04/2010 EXH 30225X103 Elect John Jackson Mgmt For For Voted Exterran Holdings, Inc. 05/04/2010 EXH 30225X103 Elect Mark McCollum Mgmt For For Voted Exterran Holdings, Inc. 05/04/2010 EXH 30225X103 Elect William Pate Mgmt For For Voted Exterran Holdings, Inc. 05/04/2010 EXH 30225X103 Elect Stephen Pazuk Mgmt For For Voted Exterran Holdings, Inc. 05/04/2010 EXH 30225X103 Elect Christopher Seaver Mgmt For For Voted Exterran Holdings, Inc. 05/04/2010 EXH 30225X103 Ratification of Auditor Mgmt For For Voted Exterran Holdings, Inc. 05/04/2010 EXH 30225X103 Amendment to the 2007 Stock Incentive Plan Mgmt Against Against Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Michael Boskin Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Peter Brabeck-Letmathe Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Larry Faulkner Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Jay Fishman Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Kenneth Frazier Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect William George Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Marilyn Nelson Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Samuel Palmisano Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Steven Reinemund Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Rex Tillerson Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Edward Whitacre, Jr. Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Ratification of Auditor Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Reincorporation ShrHoldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHoldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHoldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Human Right to Water ShrHoldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Louisiana Wetlands ShrHoldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Report on Oil Sands Operations ShrHoldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Report on Hydraulic Fracturing ShrHoldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding an Energy Technology Report ShrHoldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Greenhouse Gas Emissions Goals ShrHoldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Report on Future Energy Trends ShrHoldr Against For Voted Fairchild Semiconductor International, Inc. 05/05/2010 FCS Elect Charles Carinalli Mgmt For For Voted Fairchild Semiconductor International, Inc. 05/05/2010 FCS Elect Randy Carson Mgmt For For Voted Fairchild Semiconductor International, Inc. 05/05/2010 FCS Elect Anthony Lear Mgmt For For Voted Fairchild Semiconductor International, Inc. 05/05/2010 FCS Elect Thomas Magnanti Mgmt For For Voted Fairchild Semiconductor International, Inc. 05/05/2010 FCS Elect Kevin McGarity Mgmt For For Voted Fairchild Semiconductor International, Inc. 05/05/2010 FCS Elect Bryan Roub Mgmt For For Voted Fairchild Semiconductor International, Inc. 05/05/2010 FCS Elect Ronald Shelly Mgmt For For Voted Fairchild Semiconductor International, Inc. 05/05/2010 FCS Elect Mark Thompson Mgmt For For Voted Fairchild Semiconductor International, Inc. 05/05/2010 FCS Elimination of Cumulative Voting Mgmt For For Voted Fairchild Semiconductor International, Inc. 05/05/2010 FCS Amendment to the 2007 Stock Plan Mgmt Against Against Voted Fairchild Semiconductor International, Inc. 05/05/2010 FCS Ratification of Auditor Mgmt For For Voted Forest Laboratories, Inc. 08/10/2009 FRX Elect Director Howard Solomon Mgmt For For Voted Forest Laboratories, Inc. 08/10/2009 FRX Elect Director Lawrence S. Olanoff Mgmt For For Voted Forest Laboratories, Inc. 08/10/2009 FRX Elect Director Nesli Basgoz Mgmt For For Voted Forest Laboratories, Inc. 08/10/2009 FRX Elect Director William J. Candee Mgmt For For Voted Forest Laboratories, Inc. 08/10/2009 FRX Elect Director George S. Cohan Mgmt For For Voted Forest Laboratories, Inc. 08/10/2009 FRX Elect Director Dan L. Goldwasser Mgmt For For Voted Forest Laboratories, Inc. 08/10/2009 FRX Elect Director Kenneth E. Goodman Mgmt For For Voted Forest Laboratories, Inc. 08/10/2009 FRX Elect Director Lester B. Salans Mgmt For For Voted Forest Laboratories, Inc. 08/10/2009 FRX Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Voted Forest Laboratories, Inc. 08/10/2009 FRX Ratify Auditors Mgmt For For Voted Health Net, Inc. 05/12/2010 HNT 42222G108 Elect Mary Citrino Mgmt For For Voted Health Net, Inc. 05/12/2010 HNT 42222G108 Elect Theodore Craver, Jr. Mgmt For For Voted Health Net, Inc. 05/12/2010 HNT 42222G108 Elect Vicki Escarra Mgmt For For Voted Health Net, Inc. 05/12/2010 HNT 42222G108 Elect Thomas Farley Mgmt For For Voted Health Net, Inc. 05/12/2010 HNT 42222G108 Elect Gale Fitzgerald Mgmt For For Voted Health Net, Inc. 05/12/2010 HNT 42222G108 Elect Patrick Foley Mgmt For For Voted Health Net, Inc. 05/12/2010 HNT 42222G108 Elect Jay Gellert Mgmt For For Voted Health Net, Inc. 05/12/2010 HNT 42222G108 Elect Roger Greaves Mgmt For For Voted Health Net, Inc. 05/12/2010 HNT 42222G108 Elect Bruce Willison Mgmt For For Voted Health Net, Inc. 05/12/2010 HNT 42222G108 Elect Frederick Yeager Mgmt For For Voted Health Net, Inc. 05/12/2010 HNT 42222G108 Ratification of Auditor Mgmt For For Voted Health Net, Inc. 05/12/2010 HNT 42222G108 Shareholder Proposal Regarding Simple Majority Vote ShrHoldr Against For Voted Humana Inc. 04/20/2010 HUM Elect David Jones Jr. Mgmt For For Voted Humana Inc. 04/20/2010 HUM Elect Frank D'Amelio Mgmt For For Voted Humana Inc. 04/20/2010 HUM Elect W. Roy Dunbar Mgmt For For Voted Humana Inc. 04/20/2010 HUM Elect Kurt Hilzinger Mgmt For For Voted Humana Inc. 04/20/2010 HUM Elect Michael McCallister Mgmt For For Voted Humana Inc. 04/20/2010 HUM Elect William McDonald Mgmt For For Voted Humana Inc. 04/20/2010 HUM Elect William Mitchell Mgmt For For Voted Humana Inc. 04/20/2010 HUM Elect David Nash Mgmt For For Voted Humana Inc. 04/20/2010 HUM Elect James O'Brien Mgmt For For Voted Humana Inc. 04/20/2010 HUM Elect Marissa Peterson Mgmt For For Voted Humana Inc. 04/20/2010 HUM Elect W. Ann Reynolds Mgmt For For Voted Humana Inc. 04/20/2010 HUM Ratification of Auditor Mgmt For For Voted Ingram Micro Inc. 06/09/2010 IM Repeal of Classified Board Mgmt For For Voted Ingram Micro Inc. 06/09/2010 IM Removal of Directors Mgmt For For Voted Ingram Micro Inc. 06/09/2010 IM Elect Howard Atkins Mgmt For For Voted Ingram Micro Inc. 06/09/2010 IM Elect Leslie Heisz Mgmt For For Voted Ingram Micro Inc. 06/09/2010 IM Elect John Ingram Mgmt For For Voted Ingram Micro Inc. 06/09/2010 IM Elect Orrin Ingram, II Mgmt For For Voted Ingram Micro Inc. 06/09/2010 IM Elect Dale Laurance Mgmt For For Voted Ingram Micro Inc. 06/09/2010 IM Elect Linda Levinson Mgmt For For Voted Ingram Micro Inc. 06/09/2010 IM Elect Michael Smith Mgmt For For Voted Ingram Micro Inc. 06/09/2010 IM Elect Gregory Spierkel Mgmt For For Voted Ingram Micro Inc. 06/09/2010 IM Elect Joe Wyatt Mgmt For For Voted Ingram Micro Inc. 06/09/2010 IM Elect Orrin Ingram, II Mgmt For For Voted Ingram Micro Inc. 06/09/2010 IM Elect Michael Smith Mgmt For For Voted Ingram Micro Inc. 06/09/2010 IM Elect Gregory Spierkel Mgmt For For Voted Ingram Micro Inc. 06/09/2010 IM Elect Joe Wyatt Mgmt For For Voted Ingram Micro Inc. 06/09/2010 IM Ratification of Auditor Mgmt For For Voted L-3 Communications Holdings, Inc. 04/27/2010 LLL Elect Claude Canizares Mgmt For For Voted L-3 Communications Holdings, Inc. 04/27/2010 LLL Elect Thomas Corcoran Mgmt For For Voted L-3 Communications Holdings, Inc. 04/27/2010 LLL Elect Lewis Kramer Mgmt For For Voted L-3 Communications Holdings, Inc. 04/27/2010 LLL Elect Alan Washkowitz Mgmt For For Voted L-3 Communications Holdings, Inc. 04/27/2010 LLL Amendment to the 2008 Long Term Performance Plan Mgmt Against Against Voted L-3 Communications Holdings, Inc. 04/27/2010 LLL Ratification of Auditor Mgmt For For Voted Lincoln National Corporation 05/27/2010 LNC Elect William Avery Mgmt For For Voted Lincoln National Corporation 05/27/2010 LNC Elect William Cunningham Mgmt For For Voted Lincoln National Corporation 05/27/2010 LNC Elect WilliamPayne Mgmt For For Voted Lincoln National Corporation 05/27/2010 LNC Elect Patrick Pittard Mgmt For For Voted Lincoln National Corporation 05/27/2010 LNC Ratification of Auditor Mgmt For For Voted Lincoln National Corporation 05/27/2010 LNC Adoption of Majority Vote for Election of Directors Mgmt For For Voted Lincoln National Corporation 05/27/2010 LNC Advisory Vote on Executive Compensation Mgmt Against Against Voted Lockheed Martin Corporation 04/22/2010 LMT Elect E. C. Aldridge, Jr. Mgmt For For Voted Lockheed Martin Corporation 04/22/2010 LMT Elect Nolan Archibald Mgmt For For Voted Lockheed Martin Corporation 04/22/2010 LMT Elect David Burritt Mgmt For For Voted Lockheed Martin Corporation 04/22/2010 LMT Elect James Ellis, Jr. Mgmt For For Voted Lockheed Martin Corporation 04/22/2010 LMT Elect Gwendolyn King Mgmt For For Voted Lockheed Martin Corporation 04/22/2010 LMT Elect James Loy Mgmt For For Voted Lockheed Martin Corporation 04/22/2010 LMT Elect Douglas McCorkindale Mgmt For For Voted Lockheed Martin Corporation 04/22/2010 LMT Elect Joseph Ralston Mgmt For For Voted Lockheed Martin Corporation 04/22/2010 LMT Elect James Schneider Mgmt For For Voted Lockheed Martin Corporation 04/22/2010 LMT Elect Anne Stevens Mgmt For For Voted Lockheed Martin Corporation 04/22/2010 LMT Elect Robert Stevens Mgmt For For Voted Lockheed Martin Corporation 04/22/2010 LMT Ratification of Auditor Mgmt For For Voted Lockheed Martin Corporation 04/22/2010 LMT Shareholder Proposal Regarding Space Weapons ShrHoldr Against For Voted Marathon Oil Corporation 04/28/2010 MRO Elect Gregory Boyce Mgmt For For Voted Marathon Oil Corporation 04/28/2010 MRO Elect Clarence Cazalot, Jr. Mgmt For For Voted Marathon Oil Corporation 04/28/2010 MRO Elect David Daberko Mgmt For For Voted Marathon Oil Corporation 04/28/2010 MRO Elect William Davis, III Mgmt For For Voted Marathon Oil Corporation 04/28/2010 MRO Elect Shirley Jackson Mgmt For For Voted Marathon Oil Corporation 04/28/2010 MRO Elect Philip Lader Mgmt For For Voted Marathon Oil Corporation 04/28/2010 MRO Elect Charles Lee Mgmt For For Voted Marathon Oil Corporation 04/28/2010 MRO Elect Michael Phelps Mgmt For For Voted Marathon Oil Corporation 04/28/2010 MRO Elect Dennis Reilley Mgmt For For Voted Marathon Oil Corporation 04/28/2010 MRO Elect Seth Schofield Mgmt For For Voted Marathon Oil Corporation 04/28/2010 MRO Elect John Snow Mgmt For For Voted Marathon Oil Corporation 04/28/2010 MRO Elect Thomas Usher Mgmt For For Voted Marathon Oil Corporation 04/28/2010 MRO Ratification of Auditor Mgmt For For Voted Marathon Oil Corporation 04/28/2010 MRO Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Voted Marathon Oil Corporation 04/28/2010 MRO Shareholder Proposal Regarding Advisory Vote on Executive Compensation (Say on Pay) ShrHoldr For Against Voted Maxim Integrated Products, Inc. 12/10/2009 MXIM 57772K101 Elect Director Tunc Doluca Mgmt For For Voted Maxim Integrated Products, Inc. 12/10/2009 MXIM 57772K101 Elect Director B. Kipling Hagopian Mgmt For For Voted Maxim Integrated Products, Inc. 12/10/2009 MXIM 57772K101 Elect Director James R. Bergman Mgmt For For Voted Maxim Integrated Products, Inc. 12/10/2009 MXIM 57772K101 Elect Director Joseph R. Bronson Mgmt For For Voted Maxim Integrated Products, Inc. 12/10/2009 MXIM 57772K101 Elect Director Robert E. Grady Mgmt For For Voted Maxim Integrated Products, Inc. 12/10/2009 MXIM 57772K101 Elect Director William D. Watkins Mgmt For For Voted Maxim Integrated Products, Inc. 12/10/2009 MXIM 57772K101 Elect Director A.R. Frank Wazzan Mgmt For For Voted Maxim Integrated Products, Inc. 12/10/2009 MXIM 57772K101 Ratify Auditors Mgmt For For Voted Maxim Integrated Products, Inc. 12/10/2009 MXIM 57772K101 Amend Qualified Employee Stock Purchase Plan Mgmt For For Voted Maxim Integrated Products, Inc. 12/10/2009 MXIM 57772K101 Amend Omnibus Stock Plan Mgmt Against Against Voted Maxim Integrated Products, Inc. 12/10/2009 MXIM 57772K101 Approve Executive Incentive Bonus Plan Mgmt For For Voted McKesson Corporation 07/22/2009 MCK 58155Q103 Elect Director Andy D. Bryant Mgmt For For Voted McKesson Corporation 07/22/2009 MCK 58155Q103 Elect Director Wayne A. Budd Mgmt For For Voted McKesson Corporation 07/22/2009 MCK 58155Q103 Elect Director John H. Hammergren Mgmt For For Voted McKesson Corporation 07/22/2009 MCK 58155Q103 Elect Director Alton F. Irby, III Mgmt For For Voted McKesson Corporation 07/22/2009 MCK 58155Q103 Elect Director M. Christine Jacobs Mgmt For For Voted McKesson Corporation 07/22/2009 MCK 58155Q103 Elect Director Marie L. Knowles Mgmt For For Voted McKesson Corporation 07/22/2009 MCK 58155Q103 Elect Director David M. Lawrence Mgmt For For Voted McKesson Corporation 07/22/2009 MCK 58155Q103 Elect Director Edward A. Mueller Mgmt For For Voted McKesson Corporation 07/22/2009 MCK 58155Q103 Elect Director Jane E. Shaw Mgmt For For Voted McKesson Corporation 07/22/2009 MCK 58155Q103 Amend Omnibus Stock Plan Mgmt Against Against Voted McKesson Corporation 07/22/2009 MCK 58155Q103 Ratify Auditors Mgmt For For Voted McKesson Corporation 07/22/2009 MCK 58155Q103 Stock Retention/Holding Period ShrHldr For Against Voted McKesson Corporation 07/22/2009 MCK 58155Q103 Adopt a Policy in which the Company will not Make or Promise to Make Any Death Benefit Payments to Senior Executives ShrHldr For Against Voted MetLife, Inc. 04/27/2010 MET 59156R108 Elect R. Glenn Hubbard Mgmt For For Voted MetLife, Inc. 04/27/2010 MET 59156R108 Elect Alfred Kelly, Jr. Mgmt For For Voted MetLife, Inc. 04/27/2010 MET 59156R108 Elect James Kilts Mgmt For For Voted MetLife, Inc. 04/27/2010 MET 59156R108 Elect David Satcher Mgmt For For Voted MetLife, Inc. 04/27/2010 MET 59156R108 Ratification of Auditor Mgmt For For Voted MetLife, Inc. 04/27/2010 MET 59156R108 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Voted Molex Incorporated 10/30/2009 MOLX Elect Director Michelle L. Collins Mgmt For For Voted Molex Incorporated 10/30/2009 MOLX Elect Director Fred L. Krehbiel Mgmt For For Voted Molex Incorporated 10/30/2009 MOLX Elect Director David L. Landsittel Mgmt For For Voted Molex Incorporated 10/30/2009 MOLX Elect Director Joe W. Laymon Mgmt For For Voted Molex Incorporated 10/30/2009 MOLX Elect Director James S. Metcalf Mgmt For For Voted Molex Incorporated 10/30/2009 MOLX Ratify Auditors Mgmt For For Voted Murphy Oil Corporation 05/12/2010 MUR Elect Frank Blue Mgmt For For Voted Murphy Oil Corporation 05/12/2010 MUR Elect Claiborne Deming Mgmt For For Voted Murphy Oil Corporation 05/12/2010 MUR Elect Robert Hermes Mgmt For For Voted Murphy Oil Corporation 05/12/2010 MUR Elect James Kelley Mgmt For For Voted Murphy Oil Corporation 05/12/2010 MUR Elect R. Madison Murphy Mgmt For For Voted Murphy Oil Corporation 05/12/2010 MUR Elect William Nolan, Jr. Mgmt For For Voted Murphy Oil Corporation 05/12/2010 MUR Elect Neal Schmale Mgmt For For Voted Murphy Oil Corporation 05/12/2010 MUR Elect David Smith Mgmt For For Voted Murphy Oil Corporation 05/12/2010 MUR Elect Caroline Theus Mgmt For For Voted Murphy Oil Corporation 05/12/2010 MUR Elect David Wood Mgmt For For Voted Murphy Oil Corporation 05/12/2010 MUR Ratification of Auditor Mgmt For For Voted Noble Corporation 04/30/2010 NE H5833N103 Elect Michael Cawley Mgmt For For Voted Noble Corporation 04/30/2010 NE H5833N103 Elect Gordon Hall Mgmt For For Voted Noble Corporation 04/30/2010 NE H5833N103 Elect Jack Little Mgmt For For Voted Noble Corporation 04/30/2010 NE H5833N103 Increase in Authorized Capital Mgmt For For Voted Noble Corporation 04/30/2010 NE H5833N103 Amendment to Par Value; Capital Distribution Mgmt For For Voted Noble Corporation 04/30/2010 NE H5833N103 Amendment to Par Value; Capital Distribution Mgmt For For Voted Noble Corporation 04/30/2010 NE H5833N103 Appointment of Auditor Mgmt For For Voted Noble Corporation 04/30/2010 NE H5833N103 Accounts and Reports Mgmt For For Voted Noble Corporation 04/30/2010 NE H5833N103 Ratification of Board and Management Acts Mgmt Against Against Voted Noble Corporation 10/29/2009 NE H5833N103 Director Gordon T. Hall Mgmt N/A N/A Unvoted Noble Corporation 10/29/2009 NE H5833N103 Director Jon A. Marshall Mgmt N/A N/A Unvoted Noble Corporation 10/29/2009 NE H5833N103 Approval Of The Amendment And Restatement Of The Noble Corporation 1991 Stock Option And Restricted Stock Plan effective As Of October 29, 2009 Mgmt N/A N/A Unvoted Northrop Grumman Corporation 05/19/2010 NOC Elect Wesley Bush Mgmt For For Voted Northrop Grumman Corporation 05/19/2010 NOC Elect Lewis Coleman Mgmt For For Voted Northrop Grumman Corporation 05/19/2010 NOC Elect Thomas Fargo Mgmt For For Voted Northrop Grumman Corporation 05/19/2010 NOC Elect Victor Fazio Mgmt For For Voted Northrop Grumman Corporation 05/19/2010 NOC Elect Donald Felsinger Mgmt For For Voted Northrop Grumman Corporation 05/19/2010 NOC Elect Stephen Frank Mgmt For For Voted Northrop Grumman Corporation 05/19/2010 NOC Elect Bruce Gordon Mgmt For For Voted Northrop Grumman Corporation 05/19/2010 NOC Elect Madeleine Kleiner Mgmt For For Voted Northrop Grumman Corporation 05/19/2010 NOC Elect Karl Krapek Mgmt For For Voted Northrop Grumman Corporation 05/19/2010 NOC Elect Richard Myers Mgmt For For Voted Northrop Grumman Corporation 05/19/2010 NOC Elect Aulana Peters Mgmt For For Voted Northrop Grumman Corporation 05/19/2010 NOC Elect Kevin Sharer Mgmt For For Voted Northrop Grumman Corporation 05/19/2010 NOC Ratification of Auditor Mgmt For For Voted Northrop Grumman Corporation 05/19/2010 NOC Amendment to Certificate Regarding to the Right to Call a Special Meeting Mgmt For For Voted Northrop Grumman Corporation 05/19/2010 NOC Amendment Certificate of Northrop Grumman Systems Corporation Regarding the Deletion of Company Shareholder Approvals for Certain Transactions Mgmt For For Voted Northrop Grumman Corporation 05/19/2010 NOC Shareholder Proposal Regarding Reincorporation ShrHoldr Against For Voted Parker-Hannifin Corporation 10/28/2009 PH Elect Director William E. Kassling Mgmt For For Voted Parker-Hannifin Corporation 10/28/2009 PH Elect Director Robert J. Kohlhepp Mgmt For For Voted Parker-Hannifin Corporation 10/28/2009 PH Elect Director Giulio Mazzalupi Mgmt For For Voted Parker-Hannifin Corporation 10/28/2009 PH Elect Director Klaus-Peter Muller Mgmt For For Voted Parker-Hannifin Corporation 10/28/2009 PH Elect Director Joseph M. Scaminace Mgmt For For Voted Parker-Hannifin Corporation 10/28/2009 PH Elect Director Wolfgang R. Schmitt Mgmt For For Voted Parker-Hannifin Corporation 10/28/2009 PH Elect Director Markos I. Tambakeras Mgmt For For Voted Parker-Hannifin Corporation 10/28/2009 PH Elect Director James L. Wainscott Mgmt For For Voted Parker-Hannifin Corporation 10/28/2009 PH Ratify Auditors Mgmt For For Voted Parker-Hannifin Corporation 10/28/2009 PH Approve Omnibus Stock Plan Mgmt Against Against Voted Parker-Hannifin Corporation 10/28/2009 PH Require Independent Board Chairman ShrHldr For Against Voted PartnerRe Ltd. 05/12/2010 PRE G6852T105 Elect John Rollwagen Mgmt For For Voted PartnerRe Ltd. 05/12/2010 PRE G6852T105 Elect Vito Baumgartner Mgmt For For Voted PartnerRe Ltd. 05/12/2010 PRE G6852T105 Elect Jean-Paul Montupet Mgmt For For Voted PartnerRe Ltd. 05/12/2010 PRE G6852T105 Elect Lucio Stanca Mgmt For For Voted PartnerRe Ltd. 05/12/2010 PRE G6852T105 Ratification of Auditor Mgmt For For Voted Raytheon Company 05/27/2010 RTN Elect Vernon Clark Mgmt For For Voted Raytheon Company 05/27/2010 RTN Elect John Deutch Mgmt For For Voted Raytheon Company 05/27/2010 RTN Elect Stephen Hadley Mgmt For For Voted Raytheon Company 05/27/2010 RTN Elect Frederic Poses Mgmt For For Voted Raytheon Company 05/27/2010 RTN Elect Michael Ruettgers Mgmt For For Voted Raytheon Company 05/27/2010 RTN Elect Ronald Skates Mgmt For For Voted Raytheon Company 05/27/2010 RTN Elect William Spivey Mgmt For For Voted Raytheon Company 05/27/2010 RTN Elect Linda Stuntz Mgmt For For Voted Raytheon Company 05/27/2010 RTN Elect William Swanson Mgmt For For Voted Raytheon Company 05/27/2010 RTN Ratification of Auditor Mgmt For For Voted Raytheon Company 05/27/2010 RTN Right to Call a Special Meeting Mgmt For For Voted Raytheon Company 05/27/2010 RTN 2010 Stock Plan Mgmt Against Against Voted Raytheon Company 05/27/2010 RTN Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHoldr Against For Voted Raytheon Company 05/27/2010 RTN Shareholder Proposal Regarding Supplemental Executive Retirement Plans ShrHoldr Against For Voted Raytheon Company 05/27/2010 RTN Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Voted Reinsurance Group of America, Incorporated 05/19/2010 RGA Elect William J. Bartlett Mgmt For For Voted Reinsurance Group of America, Incorporated 05/19/2010 RGA Elect Alan C. Henderson Mgmt For For Voted Reinsurance Group of America, Incorporated 05/19/2010 RGA Elect J. Rachel Lomax Mgmt For For Voted Reinsurance Group of America, Incorporated 05/19/2010 RGA Elect Fred J. Sievert Mgmt For For Voted Reinsurance Group of America, Incorporated 05/19/2010 RGA Ratification of Auditor Mgmt For For Voted Rockwell Automation, Inc. 02/02/2010 ROK Elect Barry Johnson Mgmt For For Voted Rockwell Automation, Inc. 02/02/2010 ROK Elect William McCormick, Jr. Mgmt For For Voted Rockwell Automation, Inc. 02/02/2010 ROK Elect Keith Nosbusch Mgmt For For Voted Rockwell Automation, Inc. 02/02/2010 ROK Ratification of Auditor Mgmt For For Voted Rockwell Automation, Inc. 02/02/2010 ROK Amendment to the 2008 Long-Term Incentives Plan Mgmt Against Against Voted Rowan Companies, Inc. 04/29/2010 RDC Elect William Fox III Mgmt For For Voted Rowan Companies, Inc. 04/29/2010 RDC Elect Graham Hearne Mgmt For For Voted Rowan Companies, Inc. 04/29/2010 RDC Elect H. E. Lentz Mgmt For For Voted Rowan Companies, Inc. 04/29/2010 RDC Elect P. Dexter Peacock Mgmt For For Voted Rowan Companies, Inc. 04/29/2010 RDC Elimination of Supermajority Requirement Mgmt For For Voted Rowan Companies, Inc. 04/29/2010 RDC Ratification of Auditor Mgmt For For Voted Safeway Inc. 05/19/2010 SWY Elect Steven Burd Mgmt For For Voted Safeway Inc. 05/19/2010 SWY Elect Janet Grove Mgmt For For Voted Safeway Inc. 05/19/2010 SWY Elect Mohan Gyani Mgmt For For Voted Safeway Inc. 05/19/2010 SWY Elect Paul Hazen Mgmt For For Voted Safeway Inc. 05/19/2010 SWY Elect Frank Herringer Mgmt For For Voted Safeway Inc. 05/19/2010 SWY Elect Kenneth Oder Mgmt For For Voted Safeway Inc. 05/19/2010 SWY Elect Arun Sarin Mgmt For For Voted Safeway Inc. 05/19/2010 SWY Elect Michael Shannon Mgmt For For Voted Safeway Inc. 05/19/2010 SWY Elect William Tauscher Mgmt For For Voted Safeway Inc. 05/19/2010 SWY Amendment to the Certificate of Incorporation Regarding Special Shareholder Meetings Mgmt For For Voted Safeway Inc. 05/19/2010 SWY Ratification of Auditor Mgmt For For Voted Safeway Inc. 05/19/2010 SWY Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Voted Safeway Inc. 05/19/2010 SWY Shareholder Proposal Regarding Climate Change Principles ShrHoldr Against For Voted Safeway Inc. 05/19/2010 SWY Shareholder Proposal Regarding Death Benefits (Golden Coffins) ShrHoldr Against For Voted Safeway Inc. 05/19/2010 SWY Shareholder Proposal Regarding Controlled Atmosphere Killing ShrHoldr Against For Voted Sears Holdings Corporation 05/04/2010 SHLD Elect W. Bruce Johnson Mgmt For For Voted Sears Holdings Corporation 05/04/2010 SHLD Elect William Kunkler Mgmt For For Voted Sears Holdings Corporation 05/04/2010 SHLD Elect Edward Lampert Mgmt For For Voted Sears Holdings Corporation 05/04/2010 SHLD Elect Steven Mnuchin Mgmt For For Voted Sears Holdings Corporation 05/04/2010 SHLD Elect Ann Reese Mgmt For For Voted Sears Holdings Corporation 05/04/2010 SHLD Elect Emily Scott Mgmt For For Voted Sears Holdings Corporation 05/04/2010 SHLD Elect Thomas Tisch Mgmt For For Voted Sears Holdings Corporation 05/04/2010 SHLD Ratification of Auditor Mgmt For For Voted Sempra Energy 05/12/2010 SRE Elect James Brocksmith, Jr. Mgmt For For Voted Sempra Energy 05/12/2010 SRE Elect Donald Felsinger Mgmt For For Voted Sempra Energy 05/12/2010 SRE Elect Wilford Godbold, Jr. Mgmt For For Voted Sempra Energy 05/12/2010 SRE Elect William Jones Mgmt For For Voted Sempra Energy 05/12/2010 SRE Elect William Ouchi Mgmt For For Voted Sempra Energy 05/12/2010 SRE Elect Carlos Ruiz Mgmt For For Voted Sempra Energy 05/12/2010 SRE Elect William Rusnack Mgmt For For Voted Sempra Energy 05/12/2010 SRE Elect William Rutledge Mgmt For For Voted Sempra Energy 05/12/2010 SRE Elect Lynn Schenk Mgmt For For Voted Sempra Energy 05/12/2010 SRE Elect Neal Schmale Mgmt For For Voted Sempra Energy 05/12/2010 SRE Ratification of Auditor Mgmt For For Voted Sempra Energy 05/12/2010 SRE Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHoldr For Against Voted SPX Corporation 05/06/2010 SPW Elect J. Michael Fitzpatrick Mgmt For For Voted SPX Corporation 05/06/2010 SPW Elect Albert Koch Mgmt For For Voted SPX Corporation 05/06/2010 SPW Ratification of Auditor Mgmt For For Voted Sunoco, Inc. 05/06/2010 SUN 86764P109 Elect Gary Edwards Mgmt For For Voted Sunoco, Inc. 05/06/2010 SUN 86764P109 Elect Lynn Elsenhans Mgmt For For Voted Sunoco, Inc. 05/06/2010 SUN 86764P109 Elect Ursula Fairbairn Mgmt For For Voted Sunoco, Inc. 05/06/2010 SUN 86764P109 Elect Rosemarie Greco Mgmt For For Voted Sunoco, Inc. 05/06/2010 SUN 86764P109 Elect John Jones, III Mgmt For For Voted Sunoco, Inc. 05/06/2010 SUN 86764P109 Elect James Kaiser Mgmt For For Voted Sunoco, Inc. 05/06/2010 SUN 86764P109 Elect John Rowe Mgmt For For Voted Sunoco, Inc. 05/06/2010 SUN 86764P109 Elect John Wulff Mgmt For For Voted Sunoco, Inc. 05/06/2010 SUN 86764P109 Senior Executive Incentive Plan Mgmt For For Voted Sunoco, Inc. 05/06/2010 SUN 86764P109 Long-Term Performance Enhancement Plan III Mgmt For For Voted Sunoco, Inc. 05/06/2010 SUN 86764P109 Ratification of Auditor Mgmt For For Voted Telephone & Data Systems, Inc. 05/26/2010 TDS Elect Clarence Davis Mgmt For For Voted Telephone & Data Systems, Inc. 05/26/2010 TDS Elect Christopher O'Leary Mgmt For For Voted Telephone & Data Systems, Inc. 05/26/2010 TDS Elect Gary Sugarman Mgmt For For Voted Telephone & Data Systems, Inc. 05/26/2010 TDS Elect Herbert Wander Mgmt For For Voted Telephone & Data Systems, Inc. 05/26/2010 TDS Ratification of Auditor Mgmt For For Voted Telephone & Data Systems, Inc. 05/26/2010 TDS Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Voted TFS FINANCIAL CORPORATION 02/25/2010 TFSL 87240R107 Elect Marc Stefanski Mgmt Withhold Against Voted TFS FINANCIAL CORPORATION 02/25/2010 TFSL 87240R107 Elect Martin Cohen Mgmt Withhold Against Voted TFS FINANCIAL CORPORATION 02/25/2010 TFSL 87240R107 Elect Robert Fiala Mgmt Withhold Against Voted TFS FINANCIAL CORPORATION 02/25/2010 TFSL 87240R107 Elect Ben Stefanski, III Mgmt Withhold Against Voted TFS FINANCIAL CORPORATION 02/25/2010 TFSL 87240R107 Ratification of Auditor Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect Zoe Baird Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect Sheila Burke Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect James Cash, Jr. Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect John Finnegan Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect Martin McGuinn Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect Lawrence Small Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect Jess Soderberg Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect Daniel Somers Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect Karen Williams Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect James Zimmerman Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect Alfred Zollar Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Ratification of Auditor Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/19/2010 HIG Elect Robert Allardice, III Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/19/2010 HIG Elect Trevor Fetter Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/19/2010 HIG Elect Paul Kirk, Jr. Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/19/2010 HIG Elect Liam McGee Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/19/2010 HIG Elect Gail McGovern Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/19/2010 HIG Elect Michael Morris Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/19/2010 HIG Elect Thomas Renyi Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/19/2010 HIG Elect Charles Strauss Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/19/2010 HIG Elect H. Patrick Swygert Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/19/2010 HIG Ratification of Auditor Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/19/2010 HIG 2010 Incentive Stock Plan Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/19/2010 HIG Approve Material Terms of the Executive Bonus Program Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/19/2010 HIG Shareholder Proposal Reimbursement of Solicitation Expenses ShrHoldr For Against Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Kenneth I. Chenault Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Scott D. Cook Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Rajat K. Gupta Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director A.G. Lafley Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Charles R. Lee Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Lynn M. Martin Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Robert A. McDonald Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director W. James McNerney, Jr. Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Johnathan A. Rodgers Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Ralph Snyderman Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Mary Agnes Wilderotter Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Patricia A. Woertz Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Ernesto Zedillo Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Ratify Auditors Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Amend Code of Regulations Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Approve Omnibus Stock Plan Mgmt Against Against Voted The Procter & Gamble Company 10/13/2009 PG Provide for Cumulative Voting ShrHldr Against For Voted The Procter & Gamble Company 10/13/2009 PG Advisory Vote to Ratify Named Executive Officers' Compensation ShrHldr Against For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Alan Beller Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect John Dasburg Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Janet Dolan Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Kenneth Duberstein Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Jay Fishman Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Lawrence Graev Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Patricia Higgins Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Thomas Hodgson Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Cleve Killingsworth, Jr. Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Blythe McGarvie Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Donald Shepard Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Laurie Thomsen Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Ratification of Auditor Mgmt For For Voted Time Warner Inc. 05/21/2010 TWX Elect James Barksdale Mgmt For For Voted Time Warner Inc. 05/21/2010 TWX Elect William Barr Mgmt For For Voted Time Warner Inc. 05/21/2010 TWX Elect Jeffrey Bewkes Mgmt For For Voted Time Warner Inc. 05/21/2010 TWX Elect Stephen Bollenbach Mgmt For For Voted Time Warner Inc. 05/21/2010 TWX Elect Frank Caufield Mgmt For For Voted Time Warner Inc. 05/21/2010 TWX Elect Robert Clark Mgmt For For Voted Time Warner Inc. 05/21/2010 TWX Elect Mathias Dopfner Mgmt For For Voted Time Warner Inc. 05/21/2010 TWX Elect Jessica Einhorn Mgmt For For Voted Time Warner Inc. 05/21/2010 TWX Elect Fred Hassan Mgmt For For Voted Time Warner Inc. 05/21/2010 TWX Elect Michael Miles Mgmt For For Voted Time Warner Inc. 05/21/2010 TWX Elect Kenneth Novack Mgmt For For Voted Time Warner Inc. 05/21/2010 TWX Elect Deborah Wright Mgmt For For Voted Time Warner Inc. 05/21/2010 TWX Ratification of Auditor Mgmt For For Voted Time Warner Inc. 05/21/2010 TWX 2010 Stock Incentive Plan Mgmt Against Against Voted Time Warner Inc. 05/21/2010 TWX Amendment to the Bylaws Regarding the Right to Call a Special Meeting Mgmt For For Voted Time Warner Inc. 05/21/2010 TWX Shareholder Proposal Regarding Simple Majority Vote ShrHoldr Against For Voted Time Warner Inc. 05/21/2010 TWX Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against For Voted Time Warner Inc. 05/21/2010 TWX Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHoldr For Against Voted UnitedHealth Group Incorporated 05/24/2010 UNH 91324P102 Elect William Ballard, Jr. Mgmt For For Voted UnitedHealth Group Incorporated 05/24/2010 UNH 91324P102 Elect Richard Burke Mgmt For For Voted UnitedHealth Group Incorporated 05/24/2010 UNH 91324P102 Elect Robert Darretta Mgmt For For Voted UnitedHealth Group Incorporated 05/24/2010 UNH 91324P102 Elect Stephen Hemsley Mgmt For For Voted UnitedHealth Group Incorporated 05/24/2010 UNH 91324P102 Elect Michele Hooper Mgmt For For Voted UnitedHealth Group Incorporated 05/24/2010 UNH 91324P102 Elect Douglas Leatherdale Mgmt For For Voted UnitedHealth Group Incorporated 05/24/2010 UNH 91324P102 Elect Glenn Renwick Mgmt For For Voted UnitedHealth Group Incorporated 05/24/2010 UNH 91324P102 Elect Kenneth Shine Mgmt For For Voted UnitedHealth Group Incorporated 05/24/2010 UNH 91324P102 Elect Gail Wilensky Mgmt For For Voted UnitedHealth Group Incorporated 05/24/2010 UNH 91324P102 Ratification of Auditor Mgmt For For Voted UnitedHealth Group Incorporated 05/24/2010 UNH 91324P102 Shareholder Proposal Regarding Lobbying Contributions and Expenditure Report ShrHoldr Against For Voted UnitedHealth Group Incorporated 05/24/2010 UNH 91324P102 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHoldr For Against Voted Universal Health Services, Inc. 05/19/2010 UHS Elect Robert Hotz Mgmt For For Voted Universal Health Services, Inc. 05/19/2010 UHS 2010 Employees' Restricted Stock Purchase Plan Mgmt For For Voted Universal Health Services, Inc. 05/19/2010 UHS 2010 Executive Incentive Plan Mgmt For For Voted Vail Resorts, Inc. 12/04/2009 MTN 91879Q109 Elect Director Roland A. Hernandez Mgmt For For Voted Vail Resorts, Inc. 12/04/2009 MTN 91879Q109 Elect Director Thomas D. Hyde Mgmt For For Voted Vail Resorts, Inc. 12/04/2009 MTN 91879Q109 Elect Director Jeffrey W. Jones Mgmt For For Voted Vail Resorts, Inc. 12/04/2009 MTN 91879Q109 Elect Director Robert A. Katz Mgmt For For Voted Vail Resorts, Inc. 12/04/2009 MTN 91879Q109 Elect Director Richard D. Kincaid Mgmt For For Voted Vail Resorts, Inc. 12/04/2009 MTN 91879Q109 Elect Director John T. Redmond Mgmt For For Voted Vail Resorts, Inc. 12/04/2009 MTN 91879Q109 Elect Director John F. Sorte Mgmt For For Voted Vail Resorts, Inc. 12/04/2009 MTN 91879Q109 Amend Omnibus Stock Plan Mgmt Against Against Voted Vail Resorts, Inc. 12/04/2009 MTN 91879Q109 Ratify Auditors Mgmt For For Voted Vail Resorts, Inc. 12/04/2009 MTN 91879Q109 Other Business Mgmt Against Against Voted W.W. Grainger, Inc. 04/28/2010 GWW Elect Brian Anderson Mgmt For For Voted W.W. Grainger, Inc. 04/28/2010 GWW Elect Wilbur Gantz Mgmt For For Voted W.W. Grainger, Inc. 04/28/2010 GWW Elect V. Ann Hailey Mgmt For For Voted W.W. Grainger, Inc. 04/28/2010 GWW Elect William Hall Mgmt For For Voted W.W. Grainger, Inc. 04/28/2010 GWW Elect Stuart Levenick Mgmt For For Voted W.W. Grainger, Inc. 04/28/2010 GWW Elect John McCarter, Jr. Mgmt For For Voted W.W. Grainger, Inc. 04/28/2010 GWW Elect Neil Novich Mgmt For For Voted W.W. Grainger, Inc. 04/28/2010 GWW Elect Michael Roberts Mgmt For For Voted W.W. Grainger, Inc. 04/28/2010 GWW Elect Gary Rogers Mgmt For For Voted W.W. Grainger, Inc. 04/28/2010 GWW Elect James Ryan Mgmt For For Voted W.W. Grainger, Inc. 04/28/2010 GWW Elect E. Scott Santi Mgmt For For Voted W.W. Grainger, Inc. 04/28/2010 GWW Elect James Slavik Mgmt For For Voted W.W. Grainger, Inc. 04/28/2010 GWW Ratification of Auditor Mgmt For For Voted W.W. Grainger, Inc. 04/28/2010 GWW 2010 Incentive Plan Mgmt Against Against Voted WellPoint, Inc. 05/18/2010 WLP 94973V107 Elect Sheila Burke Mgmt For For Voted WellPoint, Inc. 05/18/2010 WLP 94973V107 Elect George Schaefer, Jr. Mgmt For For Voted WellPoint, Inc. 05/18/2010 WLP 94973V107 Elect Jackie Ward Mgmt For For Voted WellPoint, Inc. 05/18/2010 WLP 94973V107 Ratification of Auditor Mgmt For For Voted WellPoint, Inc. 05/18/2010 WLP 94973V107 Shareholder Proposal Regarding Conversion to Nonprofit Status ShrHoldr Against For Voted WellPoint, Inc. 05/18/2010 WLP 94973V107 Shareholder Proposal Regarding Lobbying Contributions and Expenditure Report ShrHoldr Against For Voted WellPoint, Inc. 05/18/2010 WLP 94973V107 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHoldr For Against Voted WellPoint, Inc. 05/18/2010 WLP 94973V107 Shareholder Proposal Regarding Reincorporation ShrHoldr Against For Voted XL Capital Ltd 04/30/2010 XL G98255105 Elect Joseph Mauriello Mgmt For For Voted XL Capital Ltd 04/30/2010 XL G98255105 Elect Eugene McQuade Mgmt For For Voted XL Capital Ltd 04/30/2010 XL G98255105 Elect Clayton Rose Mgmt For For Voted XL Capital Ltd 04/30/2010 XL G98255105 Ratification of Auditor Mgmt For For Voted XL Capital Ltd. 04/30/2010 XL G98255105 Reincorporation from Cayman Islands to Ireland Mgmt For For Voted XL Capital Ltd. 04/30/2010 XL G98255105 Right to Adjourn Meeting Mgmt For For Voted XL Capital Ltd. 04/30/2010 XL G98255105 Creation of Distributable Reserves Mgmt For For Voted XL Capital Ltd. 04/30/2010 XL G98255105 Amendments to Articles - Director Nomination Procedures Mgmt Against Against Voted XL Capital Ltd. 04/30/2010 XL G98255105 Amendments to Articles - Change in Company Name Mgmt For For Voted XL Capital Ltd. 04/30/2010 XL G98255105 Right to Adjourn Meeting Mgmt For For Voted Zimmer Holdings, Inc. 05/03/2010 ZMH 98956P102 Elect Besty Bernard Mgmt For For Voted Zimmer Holdings, Inc. 05/03/2010 ZMH 98956P102 Elect Marc Casper Mgmt For For Voted Zimmer Holdings, Inc. 05/03/2010 ZMH 98956P102 Elect David Dvorak Mgmt For For Voted Zimmer Holdings, Inc. 05/03/2010 ZMH 98956P102 Elect Larry Glasscock Mgmt For For Voted Zimmer Holdings, Inc. 05/03/2010 ZMH 98956P102 Elect Robert Hagemann Mgmt For For Voted Zimmer Holdings, Inc. 05/03/2010 ZMH 98956P102 Elect Arthur Higgins Mgmt For For Voted Zimmer Holdings, Inc. 05/03/2010 ZMH 98956P102 Elect John McGoldrick Mgmt For For Voted Zimmer Holdings, Inc. 05/03/2010 ZMH 98956P102 Elect Cecil Pickett Mgmt For For Voted Zimmer Holdings, Inc. 05/03/2010 ZMH 98956P102 Ratification of Auditor Mgmt For For Voted SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Federated MDT Stock Trust (formerly, Federated Stock Trust) By (Signature and Title)* /s/ J. Christopher Donahue J. Christopher Donahue Principal Executive Officer Date: August 26, 2010 * Print the name and title of each signing officer under his or her signature.
